Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, it is unclear how “generating of pulses and introducing pulses into a resonator” relate to the method of shutting down an implantable device? Where are the pulses generated and/or introduced into a resonator? As written, those steps can be done anywhere. Thus, the shutting down step is based on a random threshold. The examiner suggest inserting -- of the implantable microstimulator device -- after “resonator”. Regarding claim 14, as above, how are the generating and introducing steps related to the method claim of claim 12?
Claim 20 recites the limitation "the battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  Claims 13 and 15 are identical.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al US2014/0277260 in view of Gevatter GB 20734328.
Regarding claim 12, Khalil discloses a method of shutting down an implanted neurostimulator device (SCS)[abstract] using a static magnetic Field [0056,0102], the method comprising: applying a static magnetic field of a predetermined amplitude to a region outside of a user’s body near an implanted neurostimulator[0056,0102]; and shutting down the device when the implanted neurostimulator detects the static magnetic field[0056,0102]. Khalil discloses substantially the invention as claimed but fails to disclose detecting the static magnetic field in the implanted neurostimulator based on the Wiegand effect. However, Gevatter discloses switch effect of a magnet using the Wiegand effect [page 1, Column 1 through page 2, Column 2].Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify 

Claims 12-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al US2005/0154425 in view of Gevatter GB 20734328

Regarding claim 12, Boveja discloses a method of shutting down an implanted neurostimulator device [abstract] using a static magnetic Field [0103, 0104,
0105, 0106, 0115, 0123], the method comprising: applying a static magnetic field of a predetermined amplitude to a region outside of a user’s body near an implanted neurostimulator [0103,0104,0105,0106,0115,0123], and shutting down the device when the implanted neurostimulator detects the static magnetic field [0103,0104,0105,0106,0115,0123]. Boveja discloses substantially the invention as claimed but fails to disclose detecting the static magnetic field in the implanted neurostimulator based on the Wiegand effect. However, Gevatter discloses switch effect of a magnet using the Wiegand effect [page 1, Column 1 through page 2, Column 2].Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Boveja to have to detect static magnetic field in the implanted neurostimulator based on the Wiegand effect in view of Gevatter teachings in order to provide a switching arrangement that is robust [page 1, col.1, line 42 of Gevatter].
13 and 15, wherein detecting the static magnetic field is performed without using a Hall effect sensor [ [0123], a reed switch is used 182 in fig. 25].
Regarding claim 17, wherein shutting down the device comprises using a shorting switch (reed switch 427) to shut down the device [0099,0103].
Regarding claim 18, stimulating of a vagus nerve using the
implanted neurostimulator device[see Abstract][0001-0002,0008,0017].
Regarding claim 19, generating an antenna voltage when power is inductively received from an external charger [0099,0100,0102,0104].
Regarding claim 20, limiting power drawn by the battery based
on the antenna voltage[0099,0100,0102,0104].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al US2005/0154425 in view of Gevatter GB 20734328 as applied to claim 15 above, and further in view of Perreault et al US2003/0032852.

Regarding claim 16, neither Boveja nor Gevatter discloses wherein shutting down the device comprises shutting down the device when the predetermined threshold decay rate increases 2 times. However, discloses a magnetic stimulation power and control circuit that uses a decay rate [0003,0004,
0027,0028]. Thus it would have been obvious to modify Boveja in view of Gevatter with the teachings of Perreault since it is a well know method for medical application [[0003] of Perreault]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Angara et al US2015/0180271, Angara discloses a wireless charger for automatically tuning an optimum frequency to inductively charge a rechargeable battery of an implantable pulse generator (IPG) that generates spinal cord stimulation signals for a human body is provided. The charging coil in the charger is wirelessly coupled to a receiving coil of the IPG to charge the rechargeable battery. An optimization circuit detects a reflected impedance of the charging coil through a reflected impedance sensor, and select an optimum frequency of a charging signal supplied to the charging coil based on the detected reflected impedances of a plurality of charging frequencies in a selected frequency range. Advantageously, the optimum charging frequency provides a more efficient way to charge the IPG's rechargeable battery [Abstract].

Kisker et al US2012/0179219, kisker discloses Wiegand effect sensor[0021,0064]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROLAND DINGA/Examiner, Art Unit 3792